The charter of the City of Clarksburg provides for an elective water board to consist of three members. The charter requires that a quorum for the transaction of business shall consist of at least two members; and that a vacancy of the board "be filled by appointment by the remaining members." A vacancy occurred leaving relator Shields and respondent Romine the remaining members. They could not agree on an appointee. Then a proceeding was brought against Shields under Code,6-6-7, in which an order was entered removing him from office; but upon bond given, the order was suspended for thirty days to afford him opportunity to apply to this Court for a writ of error. Following the order, Romine appointed respondent Scanes as a member of the board; and the two appointed respondent Rodney as the third member. Relator seeks a writ requiring respondents to abide the suspension of the order by the circuit court. *Page 641 
The statute, 6-6-7, provides that from the date of an order removing an officer until the order becomes final or the matter is otherwise finally disposed of, the vacancy created by the removal may be filled temporarily by a lawful appointee. The statute further provides that an appeal to this Court may be had from the order of removal "in the same manner and with the same right of suspension * * * as in appeals from orders of the governor removing a state officer." 6-6-6 deals with removal of a state officer and provides, that one removed may petition this Court for a suspension or vacation of the removal order; thereupon, that a time shall be fixed by this Court for a hearing on the petition; and that upon such hearing the Court in its discretion may suspend the order.
Respondents take the position that the provision in 6-6-6 for suspending an order of removal is exclusive; that the suspension by the circuit court is therefore ineffective; and that being so, relator has no legal right to the relief he seeks, irrespective of the validity of the several appointments.
The law seems settled that where a statute provides a new method of procedure, it must ordinarily be strictly pursued. 24 St. Ency. of Proc. 95; Lewis' Sutherland, Stat. Constr. (2d Ed.), sec. 627. It is equally settled that procedural statutes will be construed, if possible, in harmony with other recognized procedure. Federal Credit Co. v. Zepernick GroceryCo., 153 Miss. 489, 120 So. 173; Humphries v. Davis,100 Ind. 274, 50 Am. Rep. 788. The statutory provision that pending the finality of the order removing an officer, the vacancy created by his removal shall be filled by a temporary appointee, shows that the statute intends there shall be no lapse in the office. The charter here contemplates, primarily at least, that the appointing body shall be a quorum — two members — of the board. Had this removal become effective when determined, then the board could have functioned lawfully no longer, unless the one remaining member should have had the power to act for the board. Whether he would, was a question not directly arising in the removal case, and not necessary *Page 642 
to decide now. Nevertheless, the circuit court could see that the question would arise if the order became effective at once. To avert this consequence and to assure the board of a temporary quorum, it seems clear that the suspension of the order was a lawful exercise of the inherent power of the court, which is said to be so broad as to warrant every action "reasonably necessary for the administration of justice within the scope of its jurisdiction." 14 Am. Juris., Courts, sec. 171. Some members of this Court are of opinion that irrespective of the contingency, the court had the inherent power to suspend its order.
The writ is issued.
Writ issued.